                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JONATHAN L. McCONVILLE,

               Plaintiff,

               v.                                             CASE NO. 19-3037-SAC

CORRECTIONS CORPORATION of
AMERICA,

               Defendant.
                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Jonathan L. McConville is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff filed this pro se civil rights action under 42 U.S.C. § 1983 while confined in the

Leavenworth Detention Center in Leavenworth, Kansas (“Corrections Corporation of America”

or “CCA”). The Court granted Plaintiff leave to proceed in forma pauperis and directed him to

submit an initial partial filing fee. (Doc. 4.) Plaintiff filed a motion (Doc. 6) seeking a waiver of

the initial partial filing fee or an extension of time to pay the initial partial filing fee. Because

Plaintiff has paid the initial partial filing fee, the Court will deny his motion as moot. Plaintiff

has also filed a motion seeking appointment of counsel (Doc. 3).

       Plaintiff alleges in his Complaint that he attempted to buy reading glasses from the

canteen at CCA but was not allowed to do so because he was not medically approved. On

February 19, 2019, Plaintiff was informed that he could have reading glasses mailed from his

family, but when they arrived at CCA they were rejected on February 28, 2019, “for no obvious



                                                 1
reason.” Plaintiff submitted a mail appeal on March 1, 2019, and his glasses were brought to

him on March 7, 2019. Plaintiff alleges that this delay prohibited him from reading his Bible,

and therefore prevented him from practicing his religion in violation of the First and Eighth

Amendments. Plaintiff names Corrections Corporation of America as the sole defendant and

seeks $500 per day for every day he was prohibited from practicing his religion.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are



                                                2
insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to



                                                   3
plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       A. Plaintiff’s Claim Under 42 U.S.C. § 1983

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted). A defendant acts “under color of state law” when he “exercise[s] power

‘possessed by virtue of state law and made possible only because the wrongdoer is clothed with

the authority of state law.’” Id. at 49 (citations omitted).

       Defendant CCA is a private corporation. “In order to hold a private individual liable

under § 1983 for a constitutional violation requiring state action, a plaintiff must show under

Lugar, . . . that the individual’s conduct is ‘fairly attributable to the State.’” Pino v. Higgs, 75

F.3d 1461, 1465 (10th Cir. 1996) (citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 937

(1982)). The requirement is satisfied if two conditions are met. First, the deprivation “must be

caused by the exercise of some right or privilege created by the State or by a rule of conduct

imposed by the state or by a person for whom the State is responsible.” Yanaki v. Iomed, Inc.,

415 F.3d 1204, 1207–08 (10th Cir. 2005), cert. denied 547 U.S. 1111 (2006) (citing Lugar, 457

U.S. at 937). Second, the private party must have “acted together with or [ ] obtained significant

aid from state officials” or engaged in conduct “otherwise chargeable to the State.” Id. at 1208.

       Plaintiff alleges no facts to support an inference that CCA was acting under state law or

in conspiracy with any state official. Plaintiff also makes no allegation that CCA obtained

significant aid from the state of Kansas or any other state or state officials, or that CCA engaged



                                                   4
in conduct otherwise chargeable to the State. See McKeighan v. Corr. Corp. of Am., No. 08-

3173-SAC, 2008 WL 3822892, at *3 (D. Kan. 2008) (finding CCA not a “person” amenable to

suit under § 1983, and CCA employees not acting under color of state law). Plaintiff provides no

factual claim or support for a claim that CCA acted under color of state law. Therefore, Plaintiff

fails to state a claim for relief under 42 U.S.C. § 1983.

       B. Bivens Claim Against CCA

       Plaintiff does not have an established cause of action against CCA under 28 U.S.C.

§ 1331 and Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388, 395–97 (1971). The Supreme Court has held that a Bivens action does not lie against a

private corporation that manages a private prison. See Corr. Servs. Corp. v. Malesko, 534 U.S.

61, 63, 71–73 (2001) (holding that Bivens action does not lie against a private corporation

operating a halfway house under contract with the Bureau of Prisons). An action against

individual officers or employees of CCA would likewise be unavailable. The United States

Supreme Court has found that a Bivens remedy is not available to a prisoner seeking damages

from the employees of a private prison for violation of the prisoner’s Eighth Amendment rights.

Minneci v. Pollard, 565 U.S. 118, 120–21 (2012) (refusing to imply the existence of a Bivens

action where state tort law authorizes alternate action providing deterrence and compensation);

In Minneci, the Supreme Court stated:

               [W]here . . . a federal prisoner seeks damages from privately
               employed personnel working at a privately operated federal prison,
               where the conduct allegedly amounts to a violation of the Eighth
               Amendment, and where that conduct is of a kind that typically falls
               within the scope of traditional state tort law (such as the conduct
               involving improper medical care at issue here), the prisoner must
               seek a remedy under state tort law. We cannot imply a Bivens
               remedy in such a case.

Minneci, 565 U.S. at 131.


                                                  5
       The Supreme Court reasoned that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants

were “personnel employed by the government [or] personnel employed by a private firm.” Id. at

126. Defendant CCA is a private corporation contracting with the United States Marshals

Service, a federal law enforcement agency. The Supreme Court also rejected the argument that

private actors performing governmental functions should be considered federal agents for the

purposes of Bivens liability. Id. at 126–27.

       The Supreme Court held in Minneci that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). They reasoned that “in the

case of a privately employed defendant, state tort law provides an ‘alternative, existing process’

capable of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S.

537, 550 (2007)). They explained that, “[s]tate-law remedies and a potential Bivens remedy need

not be perfectly congruent” and even if “state tort law may sometimes prove less generous than

would a Bivens action,” this fact is not a “sufficient basis to determine state law inadequate.” Id.

at 129 (finding that “federal law as well as state law contains limitations”).

       The Supreme Court also found “specific authority indicating that state law imposes

general tort duties of reasonable care (including medical care) on prison employees in every one

of the eight States where privately managed secure federal facilities are currently located.” Id. at

128. “[I]n general, state tort law remedies provide roughly similar incentives for potential

defendants to comply with the Eighth Amendment while also providing roughly similar

compensation to victims of violations.” Id. at 130. In fact, Kansas is another state whose tort

law reflects the “general principles of tort law” recognized in Minneci and set forth in the



                                                  6
(Second) Restatement of Torts §§ 314A(4), 320 (1963–64). See Camp v. Richardson, No. 11-

3128-SAC, 2014 WL 958741, at n.12 (D. Kan. 2014) (citing Estate of Belden v. Brown Cty., 261

P.3d 943 (Kan. App. 2011) (setting forth remedies available in Kansas)).

        Likewise, the Tenth Circuit has previously stated that “the presence of an alternative

cause of action against individual defendants provides sufficient redress such that a Bivens cause

of action need not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012)

(unpublished) (citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1102 (10th Cir. 2005)). The

Tenth Circuit found that where plaintiff “has an alternative cause of action against the defendants

pursuant to Kansas state law, he is precluded from asserting a Bivens action against the

defendants in their individual capacities,” and he is “barred by sovereign immunity from

asserting a Bivens action against the defendants in their official capacities.” Crosby, 502 F.

App’x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001) (finding that an

official-capacity claim “contradicts the very nature of a Bivens action. There is no such animal

as a Bivens suit against a public official tortfeasor in his or her official capacity.”)).

        Plaintiff’s remedy against CCA and its employees, if any, is an action in state court for

negligence or other misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr., No.

16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff has remedies for injunctive

relief in state court and citing Peoples, 422 F.3d at 1104–05 (individual CCA defendants owed a

duty to protect to plaintiff that if breached, would impose negligence liability)); Lindsey, 557 F.

Supp. 2d at 1225 (Kansas law generally provides an inmate with a remedy against CCA

employees for negligence and for actions amounting to violations of federal constitutional

rights.); see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan. June 27, 2008)

(plaintiff’s state law negligence claim found to be equally effective, alternative cause of action to



                                                    7
Bivens claim). In addition, “[i]n Kansas, a prisoner may attack the terms and conditions of his or

her confinement as being unconstitutional through a petition filed under K.S.A. 60-1501.”

Harris, 2016 WL 6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d 1091, at *1 (Kan.

App. June 20, 2014) (unpublished)).          Because Plaintiff has an alternative cause of action

pursuant to Kansas state law, he is precluded from asserting a Bivens action in federal court

against CCA or its employees.

          Plaintiff will be given time to show cause why this action should not be dismissed for

failure to present a cause of action against Defendant CCA under either § 1983 or § 1331 and

Bivens.

          C. Personal Participation and Damages

          Even if Plaintiff were not precluded from proceeding against Defendant in federal court,

there are other problems with his Complaint. For instance, Plaintiff has failed to allege personal

participation in the deprivation of his constitutional rights. An essential element of a civil rights

claim against an individual is that person’s direct personal participation in the acts or inactions

upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo

v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24

(10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”). As a result, a plaintiff is required to name

each defendant not only in the caption of the complaint, but again in the body of the complaint

and to include in the body a description of the acts taken by each defendant that violated

plaintiff’s federal constitutional rights.



                                                  8
       Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949).

       In addition, Plaintiff’s request for compensatory damages is barred by 42 U.S.C.

§ 1997e(e), because Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in

pertinent part that “[n]o Federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).

       D. Motion for Appointment of Counsel (Doc. 3)

       Plaintiff asks the Court to appoint counsel because he has limited access to the law

library. The Court has considered Plaintiff’s motion for appointment of counsel. There is no

constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543,

547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision

whether to appoint counsel in a civil matter lies in the discretion of the district court. Williams v.



                                                  9
Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the

court that there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case, [as] the same could be said in

any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)).

          In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

IV. Response Required

          Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein.

          IT IS THEREFORE ORDERED THAT Plaintiff is granted until June 25, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff’s motion (Doc. 6) seeking a waiver of the

initial partial filing fee or an extension of time to pay the initial partial filing fee is denied as

moot.



                                                 10
       IT IS FURTHER ORDERED that Plaintiff’s motion requesting appointment of counsel

(Doc. 3) is denied without prejudice.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 28th day of May, 2019.

                                         s/ Sam A. Crow
                                         Sam A. Crow
                                         U.S. Senior District Judge




                                           11
